Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method of forming an electronic device, the method comprising: providing a substrate having a first insulating layer, an etch stop layer, and a second insulating layer thereon, the first insulating layer having a top surface and a plurality of trenches formed along a first direction, the plurality of trenches having a first conductive material, the first conductive material with a first conductive surface substantially coplanar with the top surface of the first insulating layer, the second insulating layer having at least one mis-aligned via opening having a bottom surface comprising an exposed portion of one or more of the top surface of the first insulating layer or a top surface of the first conductive material; recessing the first conductive material through the mis-aligned via opening so that the first conductive surface is below the top surface of the first insulating layer and creating an aligned via opening; selectively depositing a second conductive material in the aligned via opening on the first conductive surface, wherein the second conductive material forms on the first conductive material with gaps between sides of the second conductive material and one or more of the etch stop layer, the first insulating layer, or the second insulating layer; and depositing an adhesion enhancement layer in the gaps.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TIMOR KARIMY/Primary Examiner, Art Unit 2894